NTF                                        United States Bankruptcy Court                             Telephone: 619−557−5620
Rev. 02/17                                                                                       Website: www.casb.uscourts.gov
                                               Southern District of California            Hours: 9:00am−4:00pm Monday−Friday
                                                Jacob Weinberger U.S. Courthouse
                                                       325 West F Street
                                                   San Diego, CA 92101−6991

Robert James Parker                                                         Case number: 18−05740−MM13
 3626 Lindbergh Street                                                      Chapter: 13
San Diego, CA 92154                                                         Judge Margaret M. Mann
xxx−xx−9389
No Known Aliases



                                Notice To Filer Of Errors And/Or Deficiencies in Documents



Document Number 13 and/or Claim Number filed on: 11/10/18                Title of Document: Notice of Conversion of
Case Under Chapter 13 to a Case Under Chapter 7

Pursuant to the Federal Rules of Bankruptcy Procedures, Local Bankruptcy Rules and Administrative Procedures 1.12
Correcting Filing or Docket Errors, the following errors or deficiencies have been found with your filed document:


Other reason−−See OTHER section below.




Service was not completed on:


     Debtor                                  Attorney                          Trustee               U.S. Trustee




ACTION TAKEN BY COURT
     Atty/Debtor/Movant contacted on                            via      Tel/Voice Mail            Email       Mail or Other

ACTION REQUIRED BY FILER
Amended document MUST BE FILED and RE−SERVED if applicable

OTHER: This case is dismissed. If applicable, please submit a motion and an order to vacate the dismissal
before the conversion can be processed. Thank you!

                                                                Barry K. Lander
Dated: 11/14/18                                                 Clerk of the Bankruptcy Court
